          Case 7:17-cr-00089-CS Document 978 Filed 03/28/20 Page 1 of 2

                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      300 Quarropas Street
                                                      White Plains, New York 10601


                                                      March 28, 2020

By ECF
The Honorable Cathy Seibel
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

Re:    United States v. Steven L. Crea, S18 17 Cr. 89 (CS)

Dear Judge Seibel:

         The Government respectfully requests that the Court enter the attached Preliminary Order
of Forfeiture as to Specific Assets/Money Judgment, which includes a money judgment in the
amount of $2,488,000.00 against the above defendant. That figure represents property that
afforded the defendant a source of influence over the racketeering enterprise charged in Count One
and proceeds received by the defendant derived from the racketeering activities also charged in
Count One, and was calculated as follows: First, the testimony of FBI forensic accountant Stephen
Gorozdi established that Crea extended a loan of approximately $1.3 million (property that
afforded the defendant a source of influence over the enterprise) and received, in addition to return
of the principal, approximately $1.1 million in interest (proceeds received by the defendant from
racketeering activity) as part of his participation in the Luchese Family. (See GX 1403; Tr. 3272:2-
9). Second, the testimony of cooperating witness Robert Spinelli, and consensual recordings he
and other witnesses made, established that Crea received at least $188,000 in payments from the
extortion of Joseph Datello, constituting proceeds received by the defendant from racketeering
activity. (See Tr. 1835:1-25; GX 702A lns 758-1019; GX 704A; GX 712A; GX 713A; GX 715A).1

        The allegations in the Indictment and the jury’s verdict on Count One support the proposed
order. Through the forfeiture allegation of the Indictment, the Government provided sufficient
notice “that the United States will seek forfeiture as part of any sentence in accordance with Title

1
        The evidence does not make it possible to determine with certainty whether Datello’s
payments included the return of any principal, or constituted only interest on a loan Datello
received from Crea. Regardless, the entire amount is forfeitable, because principal constitutes
“property . . . affording a source of influence over” the charged enterprise, 18 U.S.C. § 1963(a)(2),
and interest constitutes “proceeds which” Crea “obtained, directly or indirectly, from racketeering
activity . . . in violation of section 1962,” 18 U.S.C. § 1963(a)(3). Similarly, although Crea
obviously derived proceeds from his participation in the Luchese Family beyond those sought in
the proposed order, the Government has limited the requested forfeiture to presently quantifiable
amounts.
          Case 7:17-cr-00089-CS Document 978 Filed 03/28/20 Page 2 of 2
 Honorable Cathy Seibel
 United States District Judge
 March 28, 2020
 Page 2

18, United States Code, Section 1963, in the event of any defendant’s conviction under Count
One,” specifically including in the contemplated forfeiture of property that constituted a source of
Crea’s influence over the charged enterprise and the proceeds of his racketeering. (S18 Indictment
at 22-23). And although the Government has not been able to locate or seize the specific funds
that are the object of the proposed order, forfeiture is not limited to the specific assets that Crea
originally used to influence, or received as profit from, the charged racketeering enterprise. Rather,
the Government is entitled to seek those funds as part of a money judgment. See United States v.
Awad, 598 F.3d 76, 79 (2d Cir. 2010) (“criminal forfeiture need not be traced to identifiable assets
in a defendant’s possession”); see also United States v. Hall, 434 F.3d 42, 58–60 (1st Cir. 2006)
(affirming district court’s imposition of money judgment in addition to forfeiture of specific assets
found by the jury to have the requisite nexus for forfeiture).

                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney

                                                  By: /s/      _____________
                                                     Hagan Scotten
                                                     Celia V. Cohen
                                                     Alexandra N. Rothman
                                                     Assistant United States Attorneys
                                                     (347) 802-5952

cc:     Counsel of Record (by ECF)
